Determination affirmed, with costs to the respondent and judgment directed in favor of respondent for $1,175, with interest and costs, in accordance with stipulation for judgment absolute. The insured property which had been stolen, remained in the custody of the sales agent within the scope of the insurance policy, notwithstanding the delivery of the key to the room in which the property was stored to another person for a limited purpose.
Concur — Botein, P. J., Breitel, Valente, Stevens and Bergan, JJ.